Exhibit 99.1 SETTLEMENT AGREEMENT THIS SETTLEMENT AGREEMENT (this “Agreement”), dated January 25, 2008, by and among Accipiter Life Sciences Fund, LP, a Delaware limited partnership, Accipiter Life Sciences Fund II, LP, a Delaware limited partnership, Accipiter Life Sciences Fund (Offshore), Ltd., a Cayman Islands company, Accipiter Life Sciences Fund II (Offshore), Ltd., a Cayman Islands company, Accipiter Life Sciences Fund II (QP), LP, a Delaware limited partnership, Accipiter Capital Management, LLC, a Delaware limited liability company, Candens Capital, LLC, a Delaware limited liability company, Gabe Hoffman (collectively, “Accipiter”), Eugene I. Davis, Earl P. Holland, (each of Mr. Davis and Mr. Holland, as well as any individuals appointed as their substitutes or successors pursuant to Section 3.3(a) of this Agreement, an “Accipiter Nominee” and together, the “Accipiter Nominees”) and Rural/Metro Corporation, a Delaware corporation (the “Company”). WITNESSETH: WHEREAS, Accipiter is the beneficial owner of 3,701,647 shares of common stock, $.01 par value, of the Company (the “Common Stock”), or approximately 14.96% of the Common Stock issued and outstanding; WHEREAS, on October 4, 2007, Accipiter delivered to the Company a notice of intention to nominate persons for election as directors indicating that Accipiter planned to seek representation on the Company’s Board of Directors (the “Rural Board”) by nominating certain individuals for election as directors at the 2007 annual meeting of stockholders of the Company (the “Annual Meeting”) currently scheduled to be held on March 13, 2008, as set forth herein; WHEREAS, on December 21, 2007, Accipiter filed a preliminary proxy statement (the “Preliminary Proxy Statement”) with the Securities and Exchange Commission (“SEC”) with respect to the solicitation of proxies to be used at the Annual Meeting to elect Accipiter’s nominees as members of the Rural Board (the “Proposed Solicitation”); WHEREAS, Accipiter and the Company have determined that the best interests of Accipiter and the Company would be served by Accipiter not engaging in a solicitation of proxies for the election of Accipiter’s nominees in opposition to the nominees of the Rural Board, and the other arrangements set forth herein; NOW, THEREFORE, in consideration of the promises, mutual representations, warranties, covenants and agreements set forth herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound, the parties hereto hereby agree as follows: Section 1.
